Citation Nr: 1706547	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an October 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran filed a claim in November 2009 for entitlement to service connection for PTSD.  As will be discussed further below, the evidence of record referenced additional acquired psychiatric disorder diagnoses beyond PTSD and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Subsequent to the Statement of the Case issued in November 2013, additional documents were associated with the Veteran's claims file.  While the Veteran filed his substantive appeal in November 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, at least some evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being granted, there is no prejudice to the Veteran in the Board considering such documents in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

PTSD and anxiety disorder are related to the Veteran's active service.

CONCLUSION OF LAW

PTSD and anxiety disorder were incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" element.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence and Analysis

The Veteran has contended, essentially, that he has an acquired psychiatric disorder that is related to his active service, specifically to his combat service in Korea.  The Veteran's DD 214 indicates that he was awarded the Combat Infantryman Badge.  As a result of this award, the AOJ conceded the occurrence of an in-service stressor.  See August 2010 Rating Decision, November 2013 SOC.  Moreover, the Veteran's service treatment records (STRs) reflected that he was wounded in action by a grenade while serving in Korea.  For example, a June 26, 1952 Operation Report stated that the Veteran "was wounded in action by enemy hand grenade...June 1952, North Korea.  [Veteran] sustaine[d] penetrating missile wounds of right upper arm, left forearm, right posterior thigh and right foot."  A preoperative diagnosis was listed of "[w]ound, missile, grenade fragment, penetrating, right upper arm, left forearm, right thigh and right foot with ulnar nerve damage."  Upon review, the evidence indicates that the Veteran served in combat in Korea.

The Veteran was afforded a VA examination in May 2010 by a clinical psychologist.  The examiner noted the Veteran's combat experience and referenced the Veteran being wounded in action by a grenade.  The examiner provided a diagnosis of Anxiety Disorder.  An opinion was provided that stated that "[b]ased on a clinical interview of the [V]eteran and a review of available records, it is the opinion of this examiner that he does not currently meet full criteria for PTSD."  The examiner further stated that "[a] more appropriate qualification of his anxiety symptoms is a diagnosis of Anxiety Disorder" and that "[t]here is no evidence of any pre- or post-service trauma that would better explain his current anxiety symptoms; therefore, it is at least as likely as not that his anxiety disorder is related to his military combat experience."  

Upon review, the Board finds that the Veteran's anxiety disorder is related to his active service.  The May 2010 VA opinion provided a diagnosis of anxiety disorder and an opinion, with supporting rationale, that such was related to the Veteran's military combat experience, which as noted above, is shown by the evidence of record.  The Board finds this opinion to be the most probative evidence of record as to the issue of whether the Veteran's anxiety disorder is related to his active service and notes that there is no competent evidence of record contrary to this conclusion (the December 2016 Disability Benefits Questionnaire (DBQ) to be discussed below did not provide a diagnosis of anxiety disorder, as opposed to stating that anxiety disorder is not related to active service).  As such, the evidence shows a current disability (anxiety disorder), an in-service event (combat experience) and a nexus between the current disability and the in-service event.  The Board thus concludes that the Veteran's anxiety disorder was incurred in wartime service.
With respect to PTSD, 38 C.F.R. § 3.304(f) (2016) provides that entitlement to service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Of record is a December 2016 VA Form 21-0960P-3 (Review PTSD DBQ).  This DBQ was completed by Dr. V.C.  A diagnosis was noted of PTSD.  Dr. V.C. noted the Veteran's military service and his being wounded in Korea as a result of a grenade.  Dr. V.C. stated under the remarks heading that "I have conducted a complete evaluation of [the Veteran] and he has confirmed the [Diagnostic and Statistical Manual of Mental Disorders 5] criteria in Axis I diagnosis for PTSD" and that "I have received [the Veteran's] medical history and completed a mental status evaluation."  Dr. V.C concluded that "[i]t is at least as likely as not that [the Veteran's] current PTSD is related to his military service."

Upon review, the Board finds that the Veteran's PTSD is related to his active service.  The December 2016 DBQ provided a diagnosis of PTSD that was noted to be related to the Veteran's military service.  The Board finds this opinion to be the most probative evidence of record as to the issue of whether the Veteran's PTSD is related to his active service and notes that there is no competent evidence of record contrary to this conclusion (the May 2010 VA opinion discussed above did not provide a diagnosis of PTSD, as opposed to stating that PTSD is not related to active service).  As such, the evidence includes medical evidence diagnosing PTSD and a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor.  As to credible supporting evidence that the claimed in-service stressor occurred, the December 2016 DBQ referenced the Veteran being wounded in Korea as a result of a grenade.  As discussed above, STRs reflected that the Veteran was wounded in action by a grenade while serving in Korea and therefore credible supporting evidence shows that this in-service stressor occurred.  As such, of record is medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board thus concludes that the Veteran's PTSD was incurred in wartime service.     

In sum, the Board finds that PTSD and anxiety disorder are related to the Veteran's active service.  As such, the Board concludes that the PTSD and anxiety disorder were incurred in wartime service and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


ORDER

Entitlement to service connection for PTSD and anxiety disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


